MEMORANDUM **
Rosita Isela Castillo, a native and citizen of Belize, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the deni*524al of a motion to reopen, De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Castillo’s motion to reopen because Castillo failed to depart within the voluntary departure period. See 8 U.S.C. § 1229c(d) (the failure to depart voluntarily within the time period results in a ten-year bar to certain forms of relief, including cancellation of removal); De Martinez, 374 F.3d at 762-64. Contrary to Castillo’s contention, the BIA adequately explained its reason for denying the motion.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.